Citation Nr: 1524132	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently with a 70 percent disability rating effective January 23, 2007.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisolm, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for entitlement to service connection for PTSD and assigned a disability rating of 50 percent effective January 23, 2007.  The Veteran disagreed with the evaluation assigned and subsequently perfected his appeal to the Board.

A hearing was held on June 22, 2012 in St. Petersburg, Florida before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing testimony is in the claims file.  The appellant was offered, and accepted, the opportunity for a new Board hearing before a different Veterans Law Judge.  An additional hearing was held on May 7, 2013, in Washington, D.C., before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

In January 2014, the Board issued a decision granting a 70 percent evaluation for PTSD.  The Veteran appealed the Board's decision, to the extent it denied an evaluation in excess of 70 percent for PTSD, to the United States Court of Appeals for Veterans Claims (Court), and in an October 2014 Order, the Court vacated that part of the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Also in January 2014, the Board remanded the issue of entitlement to a TDIU for further development.  Although a portion of that development has been completed, additional action is needed to substantially comply with the Board's January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain relevant outstanding VA treatment records; provide the Veteran with a VA examination to assess the current severity and manifestations of his service-connected PTSD; and assure compliance with prior remand directives.

The claims file contains a CD provided by the Veteran at his May 2013 Board hearing, with a notation that it was created in April 2013 and contains VA treatment records from the Bay Pines VA Health Care System (HCS).  The Board is unable to access these records as the files are password protected.  The most recent VA treatment record in the claims file is from February 2010.  The most recent VA mental health treatment note, from September 2009,  documented the Veteran's desire to discontinue treatment at that time.  The Vetearn reported that he would return for treatment on an as needed basis.  In a statement submitted by the Veteran's attorney in April 2015, the Veteran stated that he "started seeing [his VA psychologist] again recently."  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As relevant VA treatment records remain outstanding, they should be obtained and associated with the claims file on remand.

The Veteran was provided with a VA mental health examination in August 2009.  At that time, the Veteran did not report experiencing hallucinations or panic attacks.  At the May 2013 Board hearing, the Veteran testified that he experiences panic attacks which incapacitate him and significant difficulties with concentrating and completing tasks.  In a September 2014 statement, the Veteran's brother, a psychologist, noted that he has heard the Veteran talking about voices in his head with extreme rage, and that the Veteran has talked as if he would kill the voices, often yelling at them with threatening statements.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence described above, on remand, an additional VA examination should be ordered to document the current severity and manifestations of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4) (2014).

In the Board's January 2014 remand, the Board directed that the Veteran must be sent notice of the criteria necessary for a TDIU and that the AOJ should then adjudicate that issue.  Although the Veteran was provided with appropriate notice and a claim form pursuant to the remand instructions, the AOJ has not yet adjudicated the matter.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD remanded herein, as PTSD is the Veteran's only disability which has been granted service-connection.  See Green v West, 11 Vet. App. 472, 476 (1998) (if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU); see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  
Therefore, the issue of entitlement to a TDIU must also be remanded for adjudication. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from September 2009 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with a VA psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  All indicated studies and tests must be conducted, and all findings must be reported in detail, so as to allow for application for the General Rating Formula for Mental Disorders.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

The examiner is specifically asked to question the Veteran about the presence of auditory hallucinations, as the claims file contains a September 2014 statement from the Veteran's brother indicating that he has heard the Veteran talk about voices in his head with extreme rage, and talk as if he would kill the voices and often yells at them with threatening statements.

To the extent possible, the examiner should further discuss the progression of the Veteran's PTSD symptoms since August 2009, the date of the last VA mental health examination.  To the extent that the Veteran has experienced distinct periods during the appeal period (January 2007 to present) between which the severity of his psychiatric symptoms has varied, the examiner should so state, and comment on the severity during each period. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the examination report to ensure responsiveness to, and compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the aforementioned, and conducting any further development deemed necessary, readjudicate the Veteran's claims for a disability rating in excess of 70 percent for PTSD and a TDIU in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




